Citation Nr: 1236978	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  09-25 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a rating higher than 10 percent for a lumbodorsal disability.

3.  Entitlement to service connection for hypertension, to include as secondary to PTSD.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to PTSD.

5.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in April 2008 and March 2009, of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal. 

The appeal is REMANDED to the RO.


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claims requires additional development. 

Initially, the Board notes that the Veteran claims that his service-connected PTSD is more severe than currently evaluated.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Veteran's last VA examination to evaluate PTSD was in March 2008.  Accordingly, the Veteran's last examination is over four years old, and is stale.  Moreover, in statements submitted after the 2008 VA examination, the Veteran and his representative asserted that the Veteran's PTSD had deteriorated and his psychiatric symptoms had increased in severity and frequency.  It was reported that the Veteran had attempted suicide with a gun.  Additionally, VA treatment notes in September 2009 show that the Veteran had recently been evaluated at a private facility for suicidal ideation.  Because there may have been a significant change in the Veteran's condition, the Board finds that a new examination is necessary to fully and fairly assess the merits of his claim for an increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

With regard to the Veteran's claim for entitlement to TDIU, the record shows that that issue was first adjudicated in a March 2009 rating decision, at which time the RO denied entitlement to a TDIU.  While it does not appear that the Veteran has expressly disagreed with the RO's denial of entitlement to a TDIU, a claim for TDIU benefits, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the claim for an increased rating for a psychiatric disorder is being remanded for additional development, the outcome of which could possibly have bearing on whether the Veteran meets the criteria for TDIU benefits, the Board finds that the claim for TDIU is inextricably intertwined with his claim for increased ratings for a psychiatric disorder.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Next, the Board notes that in a March 2009 rating decision the RO denied entitlement to a rating higher than 10 percent for chronic residuals of a lumbodorsal strain.  The rating decision also denied entitlement to service connection for hypertension and erectile dysfunction.  In December 2009, the Veteran, with the assistance of E.D., a friend, filed with the RO a VA Form 9, Appeal to Board of Veterans' Appeals, with attached lay statements that expressed disagreement with the RO's decision.  Specifically, in a statement prepared on behalf of the Veteran, E.D. expressed disagreement with the denial of service connection for erectile dysfunction and hypertension, to include as secondary to the service-connected PTSD, and the denial of the claim for an increased rating for a back disability.  The VA Form 9 executed by the Veteran and the attached lay statement from E.D. submitted on behalf of the Veteran in an effort to assist him with his appeal, and which express disagreement with the RO's findings in March 2009, are reasonably construed as a timely notice of disagreement with that rating decision.  38 C.F.R. § 20.201 (2011); EF v. Derwinski, 1 Vet. App. 324 (1991) (VA must liberally construe all documents filed by a claimant).  The RO has not issued a statement of the case in response to the notice of disagreement.  Under these circumstances, the Board is required to remand the matter for issuance of a statement of the case addressing the claims for service connection for hypertension and erectile dysfunction, and the claim for an increased rating for chronic residuals of a lumbodorsal strain.  Manlicon v. West, 12 Vet. App. 238 (1999).

Finally, a review of the claims file shows that the most recent VA medical records are dated in September 2009.  To aid in adjudication, any subsequent VA medical records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be asked to provide or authorize VA to obtain private medical records related to treatment for his service-connected PTSD, to include treatment records from Gila Regional Hospital located in Silver City, New Mexico.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since September 2009.  All attempts to secure those records should be documented in the claims folder. 

2.  Contact the Veteran and request that he provide sufficient information and authorization, to request any additional evidence pertinent to the claims on appeal, to include treatment received for a mental health disability.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, request treatment records from Gila Regional Hospital located in Silver City, New Mexico.  All attempts to secure those records must be documented in the claims folder, and the Veteran and his representative should be notified of any unsuccessful efforts.

3.  Issue a statement of the case in response to December 2009 notice of disagreement regarding the issues of entitlement to service connection for hypertension and erectile dysfunction, to include as secondary to the service-connected PTSD, and the claim for an increased rating for chronic residuals of a lumbodorsal strain.  Inform the Veteran of his appeal rights.

4.  After the above development has been completed, schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected PTSD.  The claims file must be reviewed by the examiner and that review should be noted in the examination report.  The examiner should specifically provide a full multi-axial diagnosis pursuant to DSM-IV, to include a GAF score related to the Veteran's psychiatric disorder.  The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record.  Finally, the examiner should describe the impact of the Veteran's PTSD on his occupational and social functioning, and should discuss the impact PTSD has on his activities of daily living, including his ability to obtain and maintain employment.  38 C.F.R. § 4.10 (2011).  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a subtantially gainful occupation solely by reason of his service-connected mental disorder and lumbodorsal disorder, without consideration of any nonservice-connected disability.

5.  Then, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

